      Case 3:20-cv-01396-L Document 10 Filed 10/05/20                      Page 1 of 10 PageID 31



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 LESLIE WHITE,                                        §
                                                      §
                   Plaintiff,                         §
                                                      §
 v.                                                   §        Civil Action No. 3:20-CV-1396-L
                                                      §
 HKS, INC.,                                           §
                                                      §
                    Defendant.                        §

                                        SCHEDULING ORDER

         Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the Local Civil Rules of

this court (except as modified herein), the court’s Civil Justice Expense and Delay Reduction Plan,

as amended, and the joint status report and discovery plan submitted by the parties, the court issues

this scheduling order. 1        Unless otherwise ordered or specified herein, all limitations and

requirements of the Federal Rules of Civil Procedure, as amended, must be observed.

         1. Trial Date: This case is set for trial on this court’s four-week docket beginning

             February 7, 2022. 2 Counsel and the parties must be ready for trial on two (2) days’

             notice at any time during this four-week period, unless the court allows otherwise at

             the pretrial conference. Any potential conflicts must be called to the attention of the

             court in writing by October 15, 2020.

         2. Joinder of Parties or Amendment of Pleadings: By January 4, 2021, all motions

             requesting joinder of additional parties and amendment of pleadings shall be filed.


         1
         Unless otherwise ordered or specified herein, all documents filed in accordance with this
scheduling order are to be filed, whether conventionally or electronically, by 5:00 p.m.
         2
        All civil trial settings are subject to the priority of criminal trials established by the Speedy Trial
Act, 18 U.S.C. §§ 3161-3174.


Scheduling Order – Page 1
   Case 3:20-cv-01396-L Document 10 Filed 10/05/20                 Page 2 of 10 PageID 32



       3. Dispositive and Nondispositive Motions, Briefs, and Evidence: All motions that

           would dispose of all or any part of this case, including motions for summary judgment,

           shall be filed by August 16, 2021. Delay in deciding motions will not affect the trial

           date. The parties are directed to observe and adhere to the page limitation set by the

           Local Civil Rules of Practice for the Northern District of Texas for filing briefs. A

           party may not file a brief, or any other document serving as a brief, that exceeds the

           page limitation set by the Local Rules, unless leave of court has been obtained to exceed

           the page limitation. Briefs, or any document serving as a brief, filed that exceed the

           page limitation will be unfiled by the court. Any party seeking to exceed the page

           limitation must set forth the unusual or compelling reasons why it is necessary to

           exceed such limitation. When submitting materials on dispositive motions, the parties

           are instructed not to unduly burden the record, and shall submit only that evidence

           which is actually relevant to supporting or opposing the dispositive motions of the

           parties. For example, do not submit the entire deposition of a witness; submit only

           those pages that are necessary to identify the deponent’s connection to the case and

           establish the point a party desires to make. The parties, of course, should submit the

           first page that reflects the name of the deponent and the signature page of the deponent,

           or the certification page of the court reporter.

               Nondispositive motions that are addressed in this scheduling order must be filed

           by the stated deadline. Nondispositive motions that relate to the filing of pretrial

           matters must be filed during the period allowed for the filing of the pretrial materials.

           All other nondispositive motions filed after the deadline for dispositive motions will

           be considered by the court only if the movant establishes that good cause exists for



Scheduling Order – Page 2
   Case 3:20-cv-01396-L Document 10 Filed 10/05/20                   Page 3 of 10 PageID 33



           filing the motion and shows that the matter to be addressed could not have been

           reasonably anticipated prior to its filing.

                It is extremely important that counsel and parties appearing pro se follow the

           federal civil rules, the local civil rules, and the court’s scheduling order when filing

           and submitting dispositive or nondispositive motions. Failure to follow these rules

           unnecessarily burdens the court and delays the court’s ruling on motions that are

           not filed in accordance with these rules.

       4. Surreplies: Once a motion is filed, the Local Civil Rules permit a response by the

           nonmovant and a reply by the movant. See Local Civil Rule 7.1. Thus, the movant is

           entitled to file the last pleading. Surreplies, and any other filing that serves the purpose

           or has the effect of a surreply, are highly disfavored, as they usually are a strategic

           effort by the nonmovant to have the last word on a matter. The court has found that

           surreplies usually are not that helpful in resolving pending matters, and only permits

           pleadings beyond Local Civil Rule 7.1 in exceptional or extraordinary circumstances.

           Consequently, a party must not seek leave to file a surreply as a routine matter.

       5. Experts:

           a. Plaintiff’s Designation of Experts: Unless otherwise stipulated or directed by
              order, Plaintiff shall file a written designation of the name and address of each
              expert witness who will testify at trial and shall otherwise comply with Rule
              26(a)(2), Fed. R. Civ. P. (“Rule 26(a)(2)”), on or before May 4, 2021.

           b. Defendant’s or Third Party’s Designation of Experts: Defendant or third party
              shall file a written designation of the name and address of each expert witness who
              will testify at trial for that party and shall otherwise comply with Rule 26(a)(2) on
              or before June 3, 2021.

           c. Rebuttal Experts: If the evidence is intended solely to contradict or rebut evidence
              on the same subject matter identified by another party under Rule 26(a)(2)(B), the
              disclosures required under Rule 26(a)(2) shall be made within thirty (30) days after
              the disclosure made by the other party.


Scheduling Order – Page 3
   Case 3:20-cv-01396-L Document 10 Filed 10/05/20                 Page 4 of 10 PageID 34




           d. Challenges to Experts: The court desires to address and resolve before trial any
              challenges that testimony of expert witnesses fail to meet the standards of Fed. R.
              Evid. 702 and 703, as set forth and applied in Daubert v. Merrell Dow
              Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v. Carmichael,
              526 U.S. 137 (1999). Such challenges often require time-consuming hearings
              outside the presence of the jury, and can seriously disrupt the trial if not resolved
              earlier. The parties are directed to file any such objections to, or motions to strike
              or exclude, expert testimony no later than August 16, 2021.

       6. Completion of Discovery: By August 2, 2021, all discovery — including discovery

           concerning expert witnesses — shall be completed. Completion of discovery means

           that the discovery must be sent or done so that the answers or responses are produced

           on or before the deadline date herein set forth. The parties may agree to extend this

           discovery deadline, provided (1) the extension does not affect the trial setting,

           dispositive motions deadline, or pretrial submission dates, and (2) written notice of

           the extension is given to the court. The court will not entertain any discovery dispute

           that is a result of an agreed extension. The court hereby approves all agreements made

           between the parties regarding discovery as set forth in the joint status report or

           discovery plan, filed October 2, 2020, unless such agreements are in conflict with this

           order. All motions to compel discovery or to impose sanctions against a party for

           failure to comply with another party’s discovery request must be filed by August 9,

           2021.

       7. Pretrial Disclosures and Objections: Unless otherwise directed by order, the parties

           must make the disclosures required by Rule 26(a)(3)(A) and (B), Fed. R. Civ. P., by

           January 10, 2022. No later than January 18, 2022, a party must serve and file a list

           disclosing (i) any objections to the use under Rule 32(a) of a deposition designated by

           another party under Rule 26(a)(3)(A), and (ii) any objections, together with the grounds



Scheduling Order – Page 4
   Case 3:20-cv-01396-L Document 10 Filed 10/05/20                  Page 5 of 10 PageID 35



           therefor, that may be made to the admissibility of materials identified under Rule

           26(a)(3)(B), if any.

       8. Pretrial Materials: By January 10, 2022, the parties must file as separate documents

           the following pretrial material:

           a. Pretrial Order: A joint pretrial order shall be submitted by Plaintiff’s attorney
              which covers each of the matters listed in Local Rule 16.4 and which states the
              estimated length of trial and whether this case is jury or nonjury. If an attorney for
              either party does not participate in the preparation of the joint pretrial order, the
              opposing attorney shall submit a separate pretrial order with an explanation of why
              the joint order was not submitted (so that the court can impose sanctions, if
              appropriate); however, failure to agree upon content or language is not an excuse
              for submitting separate pretrial orders — since each party may present its version
              of any disputed matter in the joint pretrial order. When the joint pretrial order is
              approved by the court, it will control all subsequent proceedings in this case.
              Parties shall summarize their claims and defenses in the pretrial order. The
              parties are warned not to include a restatement of their complaints or answers
              filed in this case. Statements regarding “contested facts” in the pretrial order are
              to be stated in question form or begin with the word “whether.”

           b. Witness List: Each party must file a list of witnesses who may be called by each
              party in its case in chief. Each witness list shall contain a brief narrative summary
              of the testimony to be elicited from each witness, shall state whether the witness
              has been deposed, and whether the witness’ testimony at trial is “probable,”
              “possible,” “expert,” or “record custodian.” The summary is not to be a mere
              statement of the topic or subject matter but is to be a summary of facts to
              which the witness is expected to testify. In other words, no one-liners or
              general statements that a witness will testify about the facts surrounding his
              discharge, knowledge of the company’s internal procedures, breach of the
              contract, etc. A copy of this list must be furnished to the court reporter prior to
              trial.

           c. Exhibit List and Deposition Testimony: A list of exhibits and a designation of
              portions of depositions to be offered at trial shall be filed by each party. The list of
              exhibits shall describe the documents or items in numbered sequence. The
              documents or items to be offered as exhibits shall be numbered by attachment of
              labels to correspond with the sequence on the exhibit list. The labels shall clearly
              indicate that the exhibits are those of Plaintiff, Defendant, or Intervenor, as the
              case may be. In addition, counsel for each party intending to offer exhibits shall
              exchange a set of marked exhibits with opposing counsel and shall deliver a set of
              marked exhibits to the court’s chambers (except large or voluminous items that
              cannot be easily reproduced). The exchange between counsel and the delivery to
              chambers shall take place on the date listed in this section. Exhibits are to be placed


Scheduling Order – Page 5
   Case 3:20-cv-01396-L Document 10 Filed 10/05/20                      Page 6 of 10 PageID 36



                in three-ring binders, and the binder is to be labeled with the style of case, case
                number, and name of the party.

            d. Jury Instructions: Requested jury instructions (annotated) 3 and issues shall be
               filed by each party. The instructions and issues must be tailored to the specific
               case.

            e. Proposed Voir Dire Questions: Proposed voir dire questions which the court is
               requested to ask during its examination of the jury panel must be filed. The court,
               after completion of its voir dire, will allow counsel additional time to conduct
               follow-up questions as necessary.

        9. Settlement Status Report and Settlement Conference: Counsel, or the respective

            party if not represented by counsel, are directed to confer and file with the court by

            January 4, 2021, a joint report setting forth the status of settlement negotiations and

            the specific efforts made by the parties to resolve this case. If no efforts have been

            made, the parties must state the reasons why no settlement efforts have occurred. No

            later than January 10, 2022, the parties and their respective lead counsel must meet in

            person or by telephone conference to discuss settlement of this case. All parties must

            make a good faith effort to settle this case. At the conclusion of this conference, counsel

            must immediately notify the court in writing of the participants’ names and capacities,

            and the results of the settlement conference. Counsel and pro se litigants should be

            mindful that a last-minute trial cancellation inconveniences all the citizens who have

            come to serve as jurors and wastes taxpayer money. To avoid such a cancellation,

            counsel must complete settlement negotiations at least one day prior to the date

            scheduled for trial and must immediately notify the court if a settlement is reached.


        3
          “Annotated” means that each proposed instruction or conclusion of law shall be accompanied by
citation to statutory or case authority, or pattern instructions. Do not submit a proposed instruction or
conclusion of law without citation to supporting authority. Because Fifth Circuit and Supreme Court cases
are the only precedent binding on this court, the parties must—to the extent possible—rely on these sources
or the Fifth Circuit Pattern Jury Instructions for civil cases when submitting proposed jury instructions.


Scheduling Order – Page 6
   Case 3:20-cv-01396-L Document 10 Filed 10/05/20                 Page 7 of 10 PageID 37



       10. Objections to Pretrial Material and Motions in Limine: Objections to exhibits,

           witness lists, and designated deposition testimony shall be filed by January 18, 2022.

           Counsel, or the representative party if not represented by counsel, must confer

           about exhibits and make reasonable efforts to agree on admissibility of exhibits,

           and provide to the court in writing prior to the pretrial conference a list of all

           exhibits to which no objection is made. The court will address outstanding objections

           at the pretrial conference. Responses to objections and motions in limine shall be

           filed by January 24, 2022.

               Motions in limine, if any, shall be filed by January 18, 2022, unless counsel, in the

           exercise of reasonable diligence, could not have known of the basis for the motion as

           of the motion deadline. Motions in limine must not be filed as a matter of course and,

           if filed, must be limited to matters that meet the following requirements: (1) the matter

           cannot adequately be raised by trial objection without prejudice to the moving party,

           and (2) the prejudice of mentioning the matter in the presence of the jury cannot be

           cured by an instruction from the court. Motions in limine must include neither

           “standard” or “boilerplate” requests not tailored to a case-specific matter, nor issues

           presented in order to obtain substantive rulings that should have been requested in

           advance of trial by appropriate motion. No motion in limine will be considered by

           the court unless the parties have conferred and attempted to resolve the areas of

           dispute regarding the motion.

       11. Pretrial Conference: A pretrial conference in this case is set for February 3, 2022,

           at 2:30 p.m. Each party shall be represented by at least one attorney (unless a party is

           pro se) who will conduct the trial and who has authority to enter into stipulations and



Scheduling Order – Page 7
   Case 3:20-cv-01396-L Document 10 Filed 10/05/20                  Page 8 of 10 PageID 38



           admissions that would facilitate the admission of evidence and reduce the time and

           expenses of trial. Fed. R. Civ. P. 16(b). All pretrial motions not previously decided

           will be resolved at that time, and procedures for trial will be discussed. At the final

           pretrial conference, it should be possible to assign the specific date for the trial during

           the four-week docket. Telephone calls about the probable trial date prior to the

           final pretrial conference will usually do nothing more than waste your time and

           that of court staff.

       12. Modification of Scheduling Order: A motion for an extension of any deadline set

           herein must be made prior to its expiration. This order shall control the disposition

           of this case unless it is modified by the court upon a showing of good cause and by

           leave of court. Fed. R. Civ. P. 16(b). Any request that the trial date of this case be

           modified must be made (i) in writing to the court, (ii) before the deadline for

           completion of discovery, and (iii) in accordance with the United States District

           Court for the Northern District of Texas Civil Justice Expense and Delay

           Reduction Plan and Local Rule 40.1 (motions for continuance must be signed by the

           party as well as by the attorney of record). The court requires that discovery be

           completed at least five months before the trial setting and that any dispositive motions

           be filed at least four and one-half months before the trial setting. Any proposed

           modifications to the deadlines for discovery or the filing of dispositive motions that

           would conflict with these requirements must include a request that the trial setting

           be revised as well. Likewise, if a party seeks to extend the time to file a response or

           reply related to a dispositive motion, such party must also include a request to reset

           the trial. These requirements are necessary to allow the court sufficient time to rule



Scheduling Order – Page 8
   Case 3:20-cv-01396-L Document 10 Filed 10/05/20                     Page 9 of 10 PageID 39



           on the dispositive motion prior to the date pretrial submissions are due. When a revised

           trial setting is requested, based on the status of the court’s docket, it may be necessary

           to schedule trial a month or so later than that requested. By requesting a revised trial

           setting, the parties acknowledge and accept this possibility. Further, any request to

           extend the deadline for filing a motion, response, or reply for more than seven days

           involving a summary judgment, or requests used in combination that total more than

           one week, will result in a continuance of the trial date.

       13. Sanctions: If counsel or any party fails or refuses to do anything required by this order,

           a mediation order, or any other order entered by the court, such party or counsel, or

           both, may be subject to sanctions without further notice. These sanctions may include

           striking a party’s witnesses or exhibits, striking a party’s claims or defenses, dismissal

           of a party’s claims, entry of default, payment of expenses by the offending party or

           attorney, or other sanctions the court deems appropriate. See Fed. R. Civ. P. 16(f).

       14. Inquiries and Facsimiles: Questions relating to this scheduling order are to be

           directed to Mrs. Michelle Goode, Judicial Assistant (214-753-2365). In the past, the

           court has received a number of documents which were the products of facsimiles.

           The quality of some of these documents was so poor in that parts of the contents were

           either unreadable or obliterated. Counsel and the parties are therefore directed not

           to fax documents or submit any document that is a product of a fax, including the

           signature page, to the court or court clerk for filing in this case, unless permission is

           granted by the court. In addition, no facsimile banners shall appear on any page of

           a document submitted to the court for consideration. The court will allow the faxing

           of documents only in truly exceptional or emergency situations. Faxed documents



Scheduling Order – Page 9
  Case 3:20-cv-01396-L Document 10 Filed 10/05/20                   Page 10 of 10 PageID 40



           submitted for filing without prior approval of the court will be unfiled. If an attorney

           or unrepresented party is unavailable for a signature, the unavailable attorney or

           unrepresented party may grant his or her permission for another attorney or the

           unrepresented party to sign the document, as long as such permission is so reflected

           on the document.

       15. Referrals to the United States Magistrate Judge: On occasion, the court may refer

           matters in this action for disposition or for findings and recommendations to the

           magistrate judge assigned to the action. Local Civil Rules 72.1 and 72.2 provide that,

           unless otherwise directed by the presiding district judge, a party who files objections

           under Federal Rules of Civil Procedure 72(a) and (b)(2) to magistrate judge orders

           regarding pretrial nondispositive matters, or findings and recommendations on

           dispositive motions, may file a reply brief within 14 days from the date the response to

           the objections or response brief is filed. The court does not allow parties to file a reply

           brief with respect to magistrate judge orders or findings and recommendations, unless

           leave is granted to file the reply brief. The court will strike or disregard any reply brief

           filed in violation of this order.

       16. Notice: Counsel shall provide a copy of this order and any other order or written

           decision issued by the court to his or her respective client(s).

       It is so ordered this 5th day of October, 2020.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Scheduling Order – Page 10
